DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to the communication filed 9-22-2020.
	Claims 1-35 are pending in the instant application.

Election/Restrictions
Claim 16 has been canceled and withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-22-2020.
Applicant’s election without traverse of Group I, claims 1-35, the immunogenic CEO polypeptide of SEQ ID No. 19, the MUC1 polypeptide of SEQ ID No. 5 or the TERT polypeptide of SEQ ID No.9, and the single spacer comprising a T2A peptide, is hereby acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to compositions comprising antigen constructs comprising CEA polypeptides and optionally further comprising MUC1 and/or TERT constructs, and which encompass any functional or degenerate variants of any immunogenic CEA polypeptides, MUC1 and/or TERT constructs.
The specification teaches numerous examples of immunogenic CEA polypeptides, MUC1 and/or TERT constructs.  The specification, however, fails to teach or adequately describe a representative number of species or sufficient details or the broadly claimed genera comprising any and/or all functional and/or degenerate variants of immunogenic CEA polypeptides, MUC1 and/or TERT constructs such that the common attributes or characteristics concisely identifying members of these various genera are exemplified.  The claimed genera are large.
Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of the proposed vast genera, and because the claimed genera are highly variant, the description provided is insufficient.  etc., claimed.  Thus, Applicant was not possession of the claimed genera.
	For these reasons, the instant rejection for lacking adequate written description is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al (J. Cell Biology, Vol. 122, No. 4 (1993)) in view of Chaudhary, P M. (US 2019/0112389).
The claims are drawn to antigen constructs comprising a nucleotide sequence encoding an immunogenic CEA polypeptide comprising the amino acid sequence of an N-domain and at least three C-like domains of a human CEA protein, and optionally further comprising a nucleotide sequence encoding an immunogenic MUC1 polypeptide; or a nucleotide sequence encoding an immunogenic TERT polypeptide.
Zhou et al (J. Cell Biology, Vol. 122, No. 4 (1993)) teach cell mediated heterotypic involvement of both the N and the C internal repeat domain of the CEA in blocking CEA mediated cellular aggregation, providing “direct evidence for the involvement of the two domains in adhesion.”  (see entire document, esp. the abstract and introduction, pages 951-2, Figure 1, page 953).
The primary reference does not teach an antigen construct further comprising a nucleotide sequence encoding an immunogenic MUC1 polypeptide and/or a nucleotide sequence encoding an immunogenic TERT polypeptide. 
Chaudhary, P M. (US 2019/0112389) teaches antigen constructs comprising a nucleotide sequence encoding an immunogenic MUC1 polypeptide and/or a nucleotide 
It would have been obvious to construct and optimize the instantly claimed constructs because antigen constructs because Zhou taught cell mediated heterotypic involvement of both the N and the C internal repeat domains of the CEA in blocking CEA mediated cellular aggregation, and Chaudhary clearly taught antigen constructs comprising a nucleotide sequence encoding an immunogenic MUC1 polypeptide and/or a nucleotide sequence encoding an immunogenic TERT polypeptide.
For these reasons, the instant compositions would have been obvious in light of the prior art teachings set forth above.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
3-13-21

/JANE J ZARA/Primary Examiner, Art Unit 1635